DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
Response to Amendment
Claims 27-42 remain pending in this application and are in condition for allowance.  
Response to Arguments
Applicant’s arguments, see remarks, filed 11/15/2021, with respect to the rejection of the claims under 35 U.S.C. §103(a) in the Pre-Brief Appeal have been fully considered and are persuasive.  However, the amendments to the claims place the claims in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harnik Shukla on 02/17/2022.  This application is amended as follows (see strikethrough and underline below).
Claim 27.  A system for determining whether it is safe to operate a closed loop provide a risk profile to a clinician for the patient, wherein the risk profile comprises a matrix including a plurality of risk levels for varying values of glucose, change in glucose, and change in insulin; receive an input from the clinician for each of the plurality of risk levels; receive measurements indicative of glucose in the patient from the sensor; determine a first trend corresponding to a change in insulin for the patient; determine a second trend corresponding to a change in the glucose measurements; apply rules on the received measurements, the first trend, and the second trend, wherein the rules include  the risk profile that was parameterized by the clinician for when to exit closed loop delivery for the patient; determine whether it is safe to operate a closed loop delivery of insulin to the patient based on the application of rules; and prevent exit closed loop delivery of insulin and prompt user intervention based on the determination of safety using the application of rules.
Claim 35. A method for determining whether it is safe to operate a closed loop delivery of insulin to a patient, the method comprising: measuring an indication of glucose in the patient with a sensor in communication with a controller; providing a risk profile to a clinician for the patient, wherein the risk profile comprises a matrix including a plurality of risk levels for varying values of glucose, change in glucose, and change in insulin; receiving an input from the clinician for each of the plurality of risk levels; receiving, at the controller, measurements indicative of the risk profile configured to be parameterized by the clinician for when to exit closed loop delivery; and preventing exiting closed loop delivery of insulin and prompting user intervention based on the determination of safety using the application of rules.
Examiner’s Statement of Reason for Allowance
Claims 27-42 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 27 and 35 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
“provide a risk profile to a clinician for the patient, wherein the risk profile comprises a matrix including a plurality of risk levels for varying values of glucose, change in glucose, and change in insulin; receive an input from the clinician for each of the plurality of risk levels”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783